DETAILED ACTION
This is the third Office Action regarding application number 16/994,369, filed on 08/14/2020, which claims priority to provisional application number 62/887,942, filed on 08/16/2019.
This action is in response to the Applicant’s Response received 05/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission received on 05/11/2022 has been entered.
 
Status of Claims
Claims 1-3, 5-8, 12-16, 18 and 19 are currently pending.
Claims 4, 9-11, and 17 are cancelled.
Claims 1, 3, 5, 6, 12-16, and 18 are amended.
Claims 1-3, 5-8, 12-16, 18 and 19 are examined below.
The Office’s objections to claim 3 have been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 04/18/2022 have been carefully considered but they are not found persuasive. 
The applicant argues that the cited prior art references do not teach or suggest the content of the new limitations of claim 1. In the previous office action, the examiner rejected the claim 4 (now recited in claim 1) stating that LASSITER taught a 50nm PTCBI layer and that it would be expected to have the claimed a* and b* values. The applicant does not offer convincing reasons or other remarks that demonstrate error in the examiner’s findings of obviousness. The applicant does note that every reference alone fails to teach each and every element, but there is little to no discussion about the examiner’s conclusions of obviousness. The examiner requests rebuttal arguments that specifically address the examiner’s findings, and in particular rebuttal remarks that respond to the examiner’s finding that the prior art teaches a 50nm PTCBI layer, and that it would be expected to possess similar or identical color properties to the examples taught by the applicant in its specification.

Claim Rejections - 35 USC § 112
Written Description - New Matter
Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. The specification does not support an embodiment where the a* and b* values are between -10 and 10 and also that the average visible transmission is greater than 40%. Figure 16 of the applicant’s specification notes that the average visible transmission is not greater than 30% when the transmitted a* and b* values are within the claimed range. Thus, the applicant does not have possession of the invention of claim 7.


Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim. The examiner repeats each factor of the Wands analysis from the rejection dated 09/08/2021, and asserts that no example or other useful information is provided that would allow any skilled artisan to construct a device having the transmitted a* and b* values recited. Without any supporting examples or description, the examiner requests the applicant provide information to explain what sort of material thickness and composition provides the claimed color.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SONG (“Visibly-Transparent Organic Solar Cells on Flexible Substrates with All-Graphene Electrodes”) in view of LASSITER (“Organic photovoltaics incorporating electron conducting exciton blocking layers”).
Regarding claims 1 and 18, SONG teaches a method of producing a visibly transparent photovoltaic device and product thereof comprising: 
a visibly transparent substrate (glass, PEN, etc.); 
a first visibly transparent electrode (cathode) coupled to the visibly transparent substrate; 
a second visibly transparent electrode (anode); 
a visibly transparent photoactive layer between the first visibly transparent electrode and the second visibly transparent electrode, the visibly transparent photoactive layer configured to convert at least one of near-infrared (NIR) light or ultraviolet (UV) light into photocurrent and characterized by an absorption spectrum with a peak outside the visible spectrum in the NIR or UV spectrum (“organic compounds absorb primarily in the UV and NIR regimes”, pg. 2, left col, sec. 1).

    PNG
    media_image1.png
    466
    830
    media_image1.png
    Greyscale

SONG does not disclose expressly a visibly absorbing material separate from the visibly transparent photoactive layer that is characterized by a second absorption spectrum with a second peak in the visible spectrum, wherein the second absorption spectrum is complementary to the absorption spectrum, or that the visibly transparent photovoltaic device is characterized by transmitted a* and b* values between -10 and 10 in International Commission on Illumination (CIE) L*a*b* (CIELAB) color space.
LASSITER teaches a visible absorbing material (PTCBI) configured separate from visibly transparent photoactive layer that is characterized by a second absorption spectrum with a second peak in the visible spectrum, wherein the second absorption spectrum is complementary to the absorption spectrum (PTCBI is known to absorb and have a peak in the visible spectrum range). LASSITER expressly tests PTCBI layers having thicknesses between 10-50 nm, and results demonstrate that these thicknesses provide for suitable device performance (Figs. 2-3, Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SONG and add a thin layer of PTCBI as taught by LASSITER as this provides a low-resistance contact and optimal optical spacing for increased photocurrent (LASSITER, abstract and page 1, right col.).
LASSITER describes a PTCBI layer having a thickness of 50 nanometers, that the examiner finds would be obvious to incorporate into the device of SONG. Therefore, the examiner asserts that the 50 nm thick PTCBI layer of the prior art device provides transmitted a* and b* values between -10 and 10 because the applicant describes that this layer and thickness produce these values. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). Here, the examiner asserts that ordinary scientific knowledge supports a finding that the device of modified SONG would necessarily have color properties that satisfy the limitation regarding CIE values.
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claims 2, 3, 5, 6 and 19, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the visibly transparent photovoltaic device is characterized by a flat transmission profile across the visible spectrum, having an absolute variation in transmission percentage of less than 30% between the wavelengths of 450 nm and 650 nm (claims 2 and 19), the absolute variation in transmission percentage is less than 10% (claim 3), the visibly transparent photovoltaic device is characterized by the transmitted a* and b* values between -5 and 5 in the CIELAB color space (claim 5), or that the visibly transparent photovoltaic device is characterized by negative transmitted a* and negative transmitted b* values in the International Commission on Illumination (CIE) L*a*b* (CIELAB) color space (claim 6).
However, the device taught by the combined prior art references is substantially, if not entirely, identical to the device recited by these dependent claim (see rejection of claim 1 above). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). Here, the examiner asserts that ordinary scientific knowledge supports a finding that the device of modified SONG would necessarily have transmission and color properties that satisfy the limitations recited by these claims.
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claims 7, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the visibly transparent photovoltaic device is characterized by an average visible transmission (AVT) greater than 40% (SONG reports that the visible transmission was 54% integrated across the visible spectrum, page 3, left col., para. 1).

Regarding claims 8, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the visibly transparent photoactive layer includes a donor material and an acceptor material (active layer includes both a donor and an acceptor, pg. 2, para. bridging cols.).

Regarding claims 13, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the visibly absorbing material is disposed between the photoactive layers and the second electrode (buffer layer in LASSITER is added between the active layer and the silver anode).


Claims 2-6 and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over SONG (“Visibly-Transparent Organic Solar Cells on Flexible Substrates with All-Graphene Electrodes”) in view of LASSITER (“Organic photovoltaics incorporating electron conducting exciton blocking layers”) as set forth above, or in the alternative, further in view of LI (“Flexible and Semitransparent Organic Solar Cells”).
Regarding claims 2-6 and 19, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the visibly transparent photovoltaic device is characterized by a flat transmission profile across the visible spectrum, having an absolute variation in transmission percentage of less than 30% between the wavelengths of 450 nm and 650 nm (claims 2 and 19), the absolute variation in transmission percentage is less than 10% (claim 3), the visibly transparent photovoltaic device is characterized by the transmitted a* and b* values between -5 and 5 in the CIELAB color space (claim 5), or that the visibly transparent photovoltaic device is characterized by negative transmitted a* and negative transmitted b* values in the International Commission on Illumination (CIE) L*a*b* (CIELAB) color space (claim 6). The examiner again asserts that these properties would be inherent for the reasons set forth above.
Assuming only for the purposes of compact prosecution that the examiner’s inherency assertion is convincingly disproven, the examiner sets forth an additional ground of rejection establishing prima facie obvious according to the teachings and motivations of LI.
LI at Fig. 11f illustrates an example with essentially flat ~0% transmission profile from 450-650 nm with a number of layer thicknesses. It would have been obvious to a skilled artisan to select an appropriate layer and thickness in order to form a color-neutral device and exceptional color rendering (LI, pg. 17). The examiner finds that the data illustrated in the chart of Fig. 11e is evidence of prima facie obviousness and that the values form an absolute variation that meets the recited value range.
LI further states expressly that the transparency color perceptions of transparent solar cells can be calculated using the CIE diagrams, and that color coordinates close to white light allow the device to show good color neutrality (pg. 16, left col.). LI also states that solar devices can exhibit a grayish color appearance due to complementary and balanced absorption from the photoactive/absorbing materials (pg. 17, left col.).
It would have been obvious to skilled artisans to modify LI and select materials and layer dimensions to provide a good color neutrality, and that values of a* and b* closest to zero or negative would represent white light and good/desirable color neutrality.


Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over SONG (“Visibly-Transparent Organic Solar Cells on Flexible Substrates with All-Graphene Electrodes”) in view of LASSITER (“Organic photovoltaics incorporating electron conducting exciton blocking layers”) as applied to claim 1 above, and further in view of LI (“Flexible and Semitransparent Organic Solar Cells”).
Regarding claims 12 and 14, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the visibly absorbing material is disposed between the first electrode and the photoactive layers (claim 12), or that the visibly absorbing material is disposed above the second electrode (claim 14).
The rearrangement of layers is considered an obvious matter of design choice where the operation of the device is not modified in a meaningful or unexpected way. MPEP 2144(VI)(C). Also, LI teaches that the device material and architecture can be manipulated and that these modifications represent design trade-offs between transparency, color, and conversion efficiency that allow for systematic tuning of device performance (pg. 20). LI teaches device architectures of inverted, conventional, tandem, and also where absorbing materials are disposed between and above/below electrode layers, such as with photonic crystals disposed above a second electrode (Fig. 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SONG further and rearrange the visibly absorbing material to either be included in various positions as recited in the claims to accomplish a desired device performance, transparency, color, and efficiency as taught by LI. Further, the examiner finds no evidence that the various arrangements recited by the claims materially affects the performance in any unexpected or surprising manner, as LI describes in detail that the materials and layer architecture predictably affects the device performance and attributes.


Regarding claims 15 and 16, the combination of SONG and LASSITER teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly further comprising a second visibly absorbing material characterized by a third absorption spectrum with a third peak in the visible spectrum (for the rejection of claim 1, only PTCBI is added as a buffer layer). 
However, LASSITER also teaches that adding NTCDA with PTCBI in for a buffer layer provides performance benefits, and NTCDA of LASSITER is known to have a peak around 470 nm in the visible range (see evidentiary reference KOO, “Spontaneous charge transfer from indium tin oxide to organic molecules for effective hole injection”). The examiner finds it would have been obvious to further add NTCDA with the PTCBI already incorporated into modified SONG’s device and that the third absorption spectrum of NTCDA is complementary to the absorption spectrum and the second absorption spectrum.
The references do not disclose expressly that, , wherein the first visibly absorbing material is disposed between the first electrode and the photoactive layers and the second visibly absorbing material is disposed between the photoactive layers and the second electrode (claim 15), or further comprising a second visibly absorbing material characterized by a third absorption spectrum with a third peak in the visible spectrum, wherein the third absorption spectrum is complementary to the absorption spectrum and the second absorption spectrum, wherein the first visibly absorbing material is disposed between the first electrode and the second electrode and the second visibly absorbing material is disposed above the second electrode (claim 16).
The rearrangement of layers is considered an obvious matter of design choice where the operation of the device is not modified in a meaningful or unexpected way. MPEP 2144(VI)(C). Also, LI teaches that the device material and architecture can be manipulated and that these modifications represent design trade-offs between transparency, color, and conversion efficiency that allow for systematic tuning of device performance (pg. 20). LI teaches device architectures of inverted, conventional, tandem, and also where absorbing materials are disposed between and above/below electrode layers, such as with photonic crystals disposed above a second electrode (Fig. 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SONG further and rearrange the visibly absorbing material to either be included in various positions as recited in the claims to accomplish a desired device performance, transparency, color, and efficiency as taught by LI. Further, the examiner finds no evidence that the various arrangements recited by the claims materially affects the performance in any unexpected or surprising manner, as LI describes in detail that the materials and layer architecture predictably affects the device performance and attributes.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721